       Case 2:17-cv-00053-JTM-CG Document 98 Filed 09/08/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


NATHANIEL TRUJILLO,

              Plaintiff,

v.                                                      No. 2:17-cv-00053-JTM-CG

CITY OF HOBBS,

              Defendant.


                             ORDER OF DISMISSAL OF
                     PLAINTIFF’S COMPLAINT WITH PREJUDICE


       THIS MATTER came before the Court upon the Motion of Plaintiff to dismiss his

Complaint with prejudice, and the Court, having read said Motion and considered same,

and being otherwise fully advised in the premises, finds that said Motion should be

granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED this 4th Day of

September by the Court that Plaintiff’s Complaint be, and the same hereby is, dismissed

with prejudice, each party to pay his or its own costs and attorney’s fees.



                                          s/ J. Thomas Marten
                                          HONORABLE J. THOMAS MARTEN
                                          U.S. DISTRICT COURT JUDGE
      Case 2:17-cv-00053-JTM-CG Document 98 Filed 09/08/20 Page 2 of 2




APPROVED:

KENNEDY, KENNEDY & IVES


By Electronically Approved on 09/02/20 /s/ Joseph P. Kennedy
       Joseph P. Kennedy
       Shannon L. Kennedy
       Laura Schauer Ives
       1000 2nd St., N.W.
       Albuquerque, NM 87102
       (505) 244-1400
Attorneys for Plaintiff


ATWOOD, MALONE, TURNER & SABIN, P.A.


By Electronically Submitted on 09/02/20 /s/ Bryan Evans
       Bryan Evans
       Carla Neusch Williams
       Quincy J. Perales
       P.O. Drawer 700
       Roswell, NM 88202-0700
       (575) 622-6221
Attorneys for Defendant
